DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to the arguments filed 1/5/2021:
Referring to the response to the double patenting rejection (arguments: page 7 lines 5-10):  The double patenting rejection has been dropped in view of the terminal disclaimer filed 1/5/2021.
Referring to the response to the 35 U.S.C. 112(b) rejections (arguments: page 7 lines 11-15):  The 35 U.S.C. 112(b) rejections have been dropped in view of amendments.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 16:
U.S. Publication No. 2012/0096159 to Short et al disclose in Figures 1, 2, 39-41 a network access management system (gateway device 12,96/AAA server 30) wherein guest authentication credentials are associated with per-room (hotel room 1001,3210) VLANs comprising:
a.  At least one processor (processor, Sections 0133,0146)
b.  Memory (memory, Sections 0149, 0162).
c.    At least one program, wherein the at least one program is stored in the memory and configured to be executed by the at least one processor, the at least one program including instructions (the memory includes software instructions that are executed by the processor to perform functions of gateway device 12,96/AAA server 30) to:

ii.  Enable per-room VLANs to be enforced through distribution equipment (access controller 16,92; gateway device 12,96/AAA server 30 is connected to the hotel rooms 1001,3210 via access controller 16,92)... Gateway device 12,96/AAA server 30 enables a VLAN to be established per hotel room 1001,3210.  Hotel room 1001 is assigned a VLAN ID of 1001 and hotel room 3210 is assigned a VLAN ID of 3210.  Refer to Sections 0426-0443, 0541 and 0550.
iii.  Maintain a VLAN to room mapping table stored in a database... Gateway device 12,96/AAA server 30 stores a database which maps a VLAN ID to its respective hotel room. Refer to Sections 0432, 0433.
iv.  Maintain a second table with MAC address to VLAN mapping table (source profile database) stored in the database… Gateway device 12,96/AAA server 30 stores a source profile database which maps a MAC address of a device to its corresponding VLAN as identified by a VLAN tag.  Refer to Sections 0131-0144.
v.  Implement a remote authentication dial-in user service interface… (RADIUS; Sections 0066, 0069, 0071, 0074, 0134, 0732, 0517, 0559).

However, none of the prior art disclose the limitations “ii.  enable per-room VLANs to be enforced through distribution equipment, wherein each individual VLAN is accessible by specific guests assigned to specific rooms, upon authentication of guest authentication credentials; iii.  maintain a VLAN to room mapping table stored in a database, wherein guest authentication credentials are associated with each VLAN stored in the VLAN to room mapping table; iv. maintain a MAC address to VLAN mapping table stored in the database, wherein MAC addresses of guest communication devices are stored in the MAC address to VLAN mapping table upon a first entry of guest authentication credentials, wherein guests do not need to re-input guest authentication credentials after a first entry; v. implement a remote authentication dial-in user service interface, wherein guests enter authentication credentials to access a per room VLAN.”, and can be logically combined with Short et al.

Independent claim 8:
U.S. Publication No. 2012/0096159 to Short et al disclose in Figures 1, 2, 39-41 a method (performed by gateway device 12,96/AAA server 30) for associating guest authentication credentials are with per-room (hotel room 1001,3210) VLANs, the method comprising:
i.  Implementing a property management system interface (PMS 98; Sections 0140, 0243, 0385, 0396-0408, 0432, 0435), wherein guest authentication credentials are collected (PMS 98 stores guest information).
ii.  Enabling per-room VLANs to be enforced through distribution equipment (access controller 16,92; gateway device 12,96/AAA server 30 is connected to the hotel rooms 1001,3210 via access controller 16,92)... Gateway device 12,96/AAA server 30 enables a VLAN to be established per hotel room 1001,3210.  Hotel room 1001 is assigned a VLAN ID of 1001 and hotel room 3210 is assigned a VLAN ID of 3210.  Refer to Sections 0426-0443, 0541 and 0550.
database which maps a VLAN ID to its respective hotel room. Refer to Sections 0432, 0433.
iv.  Initializing and maintaining a VLAN to room mapping table stored in a database...  Gateway device 12,96/AAA server 30 stores a database which maps a VLAN ID to its respective hotel room. Refer to Sections 0432, 0433.
v.  Implementing a remote authentication dial-in user service interface… (RADIUS; Sections 0066, 0069, 0071, 0074, 0134, 0732, 0517, 0559).

, wherein each individual VLAN is accessible by specific guests assigned to specific rooms, upon authentication of guest authentication credentials; …iii. Initializing and maintaining a VLAN to room mapping table stored in a database, wherein guest authentication credentials are associated with each VLAN stored in the VLAN to room mapping table; v. implementing a remote authentication dial-in user service interface, wherein guests enter authentication credentials to access a per room VLAN.”, and can be logically combined with Short et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Christine Ng/
Examiner, AU 2464
January 11, 2021